Citation Nr: 1042260	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from May 1951 to February 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.

This matter was previously before the Board in November 2009, at 
which time it was remanded for additional development.  The case 
has been returned for review by the Board.  


FINDINGS OF FACT

1.  In May 2002, the RO denied service connection for a lumbar 
spine disorder because there was no evidence of a lumbar 
disability during service; he did not appeal the decision, thus 
it became final.

2.  Evidence received since the May 2002 RO decision does not  
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim of service connection for a lumbar spine 
disorder.


CONCLUSIONS OF LAW

1.  The unappealed May 2002 RO decision denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d), 20.200, 20.202, 20.302, 
20.1103 (2010).

2.  Subsequent to the May 2002 RO decision, new and material 
evidence to reopen the claim of service connection for a lumbar 
spine disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in August 2006 and May 2010, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).   As directed in the Board's November 2009 Remand, the 
May 2010 letter complies with the United States Court of Appeals 
for Veterans Claims (Court) holding in Kent v. Nicholson, 20 Vet 
App 1 (2006), in that it included discussion of the requirements 
for reopening a previously denied and unappealed claim, 
information concerning why the claim was previously denied, and 
the criteria for establishing his underlying entitlement to 
service connection.  

Moreover, although that May 2010 letter did not precede the 
initial adjudication of the claim, VA has since readjudicated the 
claim in an September 2010 Supplemental Statement of the Case, 
including considering any additional evidence received in 
response to that additional Veterans Claims Assistance Act of 
2000 (VCAA) notice.  The Supplemental Statement of the Case cited 
the applicable statutes and regulations and discussed the 
requirements for reopening the claim and establishing entitlement 
to service connection and the reasons and bases for not granting 
the claim.  So the timing defect in the provision of that notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

As far as the duty to assist the Veteran in obtaining all 
relevant evidence in support of his claims, the VCAA left intact 
the requirement that he first present new and material evidence 
to reopen his claims under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist has been satisfied and 
proceed to evaluate the merits of the claims.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 
(Fed. Cir. 2003).  VA is not obligated to schedule him for an 
examination for a medical nexus opinion unless and until he 
submits new and material evidence to reopen his claims.  
38 C.F.R. § 3.159(c)(4)(iii).

Otherwise, VA has done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  VA has obtained all medical and other records 
he and his representative have identified as relevant to the 
claim.  Accordingly, the Board finds that no further development 
is necessary to meet the requirements of the VCAA or Court.

Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Lumbar Spine Disability

The RO initially considered, and denied, the Veteran's claim for 
service connection for a lumbar spine disorder in a May 2002 
rating decision.  The RO denied the claim because there was no 
evidence of an inservice incurrence.  

The Veteran did not submit a timely notice of disagreement with 
that decision, despite being notified and apprised of his 
procedural and appellate rights.  Therefore, that May 2002 rating 
decision became final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.202, 20.302, 20.1103.

The Veteran may reopen his claim, however, by submitting new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means evidence not previously submitted to agency 
decision makers; and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. 
Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

Irrespective of the RO's decision, so, too, must the Board make 
this threshold preliminary determination of whether there is new 
and material evidence to reopen this claim, before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  
If the Board determines there is no new and material evidence, 
that is where the analysis must end, and what the RO  determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

The evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the prior, final and 
binding, denial of this claim in May 2002 included the Veteran's 
separation examination report.  This report did not show any 
complaints, findings, or diagnoses of a back disorder.  The 
record at that time also included post service private and VA 
medical records.  These records included an April 1976 VA 
outpatient treatment record which showed that the Veteran had 
reported back problems.  In reporting his medical history, the 
Veteran stated that he had had back problems since 1958 
(approximately 5 years after service discharge).  X-rays revealed 
degenerative joint disease of the lumbar spine.  As mentioned, 
the RO denied his claim as there was no evidence of an inservice 
back disorder.

The Veteran filed a petition to reopen this claim in July 2006.  
It must first be determined whether new and material evidence has 
been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Pertinent evidence associated with 
the claims file since the RO's May 2002 decision includes written 
statements and VA medical records.  

The Veteran's written statements regarding his lumbar spine 
disorder do not add anything to his earlier statements as he 
continues to make general statements to the effect that his 
lumbar spine disorder is related to active service.  While the 
Board has presumed the Veteran's statements to be credible for 
the purpose of determining whether new and material evidence has 
been submitted, when viewed in conjunction with the evidence of 
record at the time of the prior final decision, they are either 
repetitive of previous statements made which were previously 
considered by VA, and therefore not new, or not so significant 
that they must be considered in order to fairly decide the merits 
of the Veteran's claim.  There is no evidence that the Veteran 
possesses the requisite medical training or expertise necessary 
to render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from cumulative 
evidence).

The Veteran has also submitted additional medical treatment 
records since May 2002 that were not part of the record at the 
time of that decision.  While these records show continuing 
treatment for a lumbar spine disorder, the records do not tend to 
demonstrate that a lumbar spine disorder had its onset during 
service.  Further, the additional evidence does not contain any 
medical opinion of a nexus between the lumbar spine disorder and 
service.  The additional evidence consists primarily of records 
of treatment many years after service that does not indicate in 
any way that a lumbar spine disorder should be service connected.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).

The evidence submitted subsequent to May 2002 is either merely 
cumulative of previously submitted evidence or not bearing on the 
question of a nexus between a currently manifested lumbar spine 
disorder and service; thus, the evidence submitted since the RO's 
last denial of the claims does not relate to an unestablished 
fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the May 2002 RO decision is not new and material 
and does not serve to reopen the Veteran's claim of entitlement 
to service connection for a lumbar spine disorder. 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to warrant 
reopening the claim for service connection for a lumbar spine 
disorder, and the appeal of this claim is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


